

115 HR 3966 IH: Puerto Rico Humanitarian Relief Act
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3966IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Palmer (for himself, Ms. Velázquez, Mr. Biggs, and Mr. Brat) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that provisions of title 46, United States Code, popularly known as the Jones Act and
			 relating to carriage of passenger and merchandise in coastwise trade shall
			 not apply for 5 years with respect to such carriage to and from Puerto
			 Rico.
	
 1.Short titleThis Act may be cited as the Puerto Rico Humanitarian Relief Act. 2.Exemption of Puerto Rico from restrictions on coastwise trade (a)ExemptionDuring the 5-year period beginning on the date of the enactment of this Act, provisions of title 46, United States Code, formerly enacted as provisions of the Merchant Marine Act, 1936 and the Merchant Marine Act, 1920 (popularly known as the Jones Act) and relating to carriage of passenger and merchandise, respectively, in coastwise trade shall not apply with respect to such carriage to and from Puerto Rico.
 (b)Study and reportNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report analyzing the economic impact of this section on the economy of Puerto Rico, including regarding shipping costs, commodity prices, job creation, and utility and food costs.
			